Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2021 and 12/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
US Patent references, dated 9/20/2021, AA and AB are general background references covering color chart configurations.  Foreign Patent reference AO corresponds to US Patent reference AA.
US Patent references, dated 9/20/2021, AC-AE are general background references directed to the sensing of a conveyed page and detecting the image thereon.
US Patent reference 1 and US Application Pub. 1, dated 12/16/2021, are general background references directed to the calibrating a printing system utilizing a color chart.
Foreign Patent reference, dated 12/16/2021, is a general background references directed to utilizing a chart to calibrating a printing system while also preventing interference at a boundary of a latent image.
NPL reference 1 is a search report by the EPO identifying references submitted on 12/16/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show any descriptive information [e.g. see Fig. 16 & 18] as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “... wherein the plurality of patches including the reference patch have different shapes.”  It is indefinite and unclear what is being intended in this limitation.  Is the limitation meaning that patches can be different shapes within the same chart or that the patches within the same chart are the same size?  The claim can be interpreted in more than one way thereby causing the indefinite and unclear condition.  For purposes of examination, the Examiner interprets the claim to intend that patches within the same chart are all the same size/shape but that the size/shape is not confined to a specific size/shape and can vary according to a user’s choice.
Claim 9 recites “... wherein a difference in the density between the reference patch and a color of a recording medium is equal to or less than a given value.” It is unclear and indefinite as to the intent of this claim.  There is no preceding limitation regarding the density of the reference patch.  Thus, how is this difference to be evaluated?  For example, if the density difference is equal or less than 100% does this qualify?  For purposes of examination, the Examiner interprets the claim to mean the difference between the reference patch and recording medium is some set value.
Claim 10 recites “... set a position of the reference patch in the color chart.”  It is unclear and indefinite how this is being accomplished or intended.  Who sets the position?  How is the position set?  How is the position decided?  For purposes of examination, the Examiner interprets this limitation to mean the reference patch position is set for color W which is at a predefined position.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toriyabe (US Pub 20110176155).
Regarding claim 1: Toriyabe discloses a color chart comprising: 
a first portion including no patch [margin area around patch portion as shown in at least Figures 4, 6, 8 and 9]; 
and a second portion including a plurality of patches having different densities or luminances [multiple color patches and multiple reference patches are placed alternately on the same main scanning line of the evaluation image 4000, where all the patches have the same process color (one of cyan C, magenta M, yellow Y, and black K) ... multiple color patches are identical in process color, but different in density. For example, magenta patches of 100%, 90%, 0% densities are placed in 4001A to 4001K in FIG. 4. Also, the multiple reference patches have the same process color as the color patches and have identical density, p0049], 
the plurality of patches including a reference patch indicating a color having a reference density or luminance [the multiple reference patches have the same process color as the color patches and have identical density ... placed in 4002A to 4002L , p0049], 
the reference patch being adjacent to the first portion [as shown in at least Figures 4, 6, 8 and 9], 
the plurality of patches being located in order of increasing density from the density of the color indicated by the reference patch; decreasing density from the density of the color indicated by the reference patch [multiple color patches are identical in process color, but different in density. For example, magenta patches of 100%, 90%, 0% densities are placed in 4001A to 4001K, p0049]; increasing luminance from the luminance of the color indicated by the reference patch; or decreasing luminance from the luminance of the color indicated by the reference patch.

Regarding claim 5: Toriyabe discloses color chart according to claim 1, wherein the plurality of patches including the reference patch have identical areas [Figures 4, 6, 8 and 9 as demonstrated by identically shaped patches].

Regarding claim 6: Toriyabe discloses the color chart according to claim 1, wherein the plurality of patches including the reference patch have different shapes [rectangles as shown in Figures 4, 6 & 9 and squares in Figure 8].

Regarding claim 7: Toriyabe discloses the color chart according to claim 1, wherein the density is a value determined on a cyan, magenta, yellow, and black (CMYK) basis [where all the patches have the same process color (one of cyan C, magenta M, yellow Y, and black K). The multiple color patches are identical in process color, but different in density, p0049].

Regarding claim 10: Toriyabe discloses an image forming apparatus comprising circuitry configured to: read the color chart according to claim 1 [reader 105 serves the function of a densitometer which measures density of color materials on a printing medium ... reader 105 may be connected to the image processing apparatus 1000 ... the density may be measured using a colorimeter or the scanner unit 201 of the image processing apparatus 1000, p0043 & p0085-0086]; perform calibration, based on data of the color chart read [Based on measured density values and interpolated density values of all the reference patches, the control unit 205 performs density irregularity correction in the main scanning direction ... the control unit 205 creates a density tone correction table (density tone correction LUT) based on the amounts of density tone correction determined above, p0054 & p0060]; form an image, based on a result of the calibration performed [control unit 205 applies the created density tone correction table to subsequent print jobs [interpreted to mean job images are formed on the recording medium using the correction table], p0060]; and set a position of the reference patch in the color chart [multiple color patches and multiple reference patches are placed alternately on the same main scanning line of the evaluation image 4000, e.g. identified as 4002A, p0049].

Regarding claim 11: Toriyabe discloses an image forming apparatus comprising circuitry configured to: form the color chart according to claim 1 [the printer 203 of the printing device 100 prints an evaluation image 4000, p0048]; and perform calibration, based on data of the color chart read [Based on measured density values and interpolated density values of all the reference patches, the control unit 205 performs density irregularity correction in the main scanning direction ... the control unit 205 creates a density tone correction table (density tone correction LUT) based on the amounts of density tone correction determined above, p0054 & p0060], the circuitry being configured to form an image on a recording medium, based on a result of the calibration performed [control unit 205 applies the created density tone correction table to subsequent print jobs [interpreted to mean job images are formed on the recording medium using the correction table], p0060].

Regarding claim 12: Toriyabe discloses a reading device comprising: a sensor configured to read the color chart according to claim 1 [reader 105 serves the function of a densitometer which measures density of color materials on a printing medium ... reader 105 may be connected to the image processing apparatus 1000 ... the density may be measured using a colorimeter or the scanner unit 201 of the image processing apparatus 1000, p0043 & p0085-0086]; and circuitry configured to output data of the color chart read by the sensor to an image forming apparatus configured to form an image on a recording medium [Read data obtained by measurement is transmitted from the host computer 103 to the control unit 205 of the image processing apparatus 1000 ... When the reader 105 is connected to the image processing apparatus 1000, read data is transmitted to the control unit 205 of the image processing apparatus via the external I/F 202. When the reader 105 is connected to any of the local PC 104a to 104c, the read data is transmitted to the control unit 205 of the image processing apparatus via the host computer 103 and external I/F 202, p0052 & p0085].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriyabe as applied above in view of Hirano (US Pub 20110310411).
Regarding claim 2: Toriyabe discloses the color chart according to claim 1, wherein the reference patch has a color corresponding to a color of a recording medium [although the density of the reference patches is set at 50% for simplicity of description, this is not restrictive. The density may be set to a value which will more readily reflect the density irregularities of the printing device 100, p0049].
	Although Toriyabe strongly suggests that the density value may be set such that has a color corresponding to a color of a recording medium , Toriyabe does not explicitly state where the density value may be set such the reference patch has a color corresponding to a color of a recording medium.
	Hirano discloses in a related system from the same field of endeavor [Abstract] wherein the reference patch has a color corresponding to a color of a recording medium [the patch image 112a is an image of a color of a tone value of 0% [i.e. patch would be the color of the medium] ... Adjustment of color W ... a reference patch image G21 showing a color (pure white) set in step S5, p0054 & p0079].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Toriyabe the support for a means for setting the density of the reference patch to a desired density including a setting of 0% whereby the patch is representative of the recording medium as taught by Hirano because it would allow for evaluating density variations of the medium itself and/or the effect of the medium on the other measured patches.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriyabe as applied above in view of Vanderbrook et al., (US Patent 6377330).
Regarding claim 3: Toriyabe discloses the color chart according to claim 1.
Toriyabe does not appear to disclose wherein the plurality of patches including the reference patch are located in a spiral shape in the second portion.
Vanderbrook discloses a correction chart in a related system from the same field of endeavor [Abstract] wherein the plurality of patches including the reference patch are located in a spiral shape in the second portion [Digital image 122 can now be manipulated if desired to change certain image characteristics or to add specific resolution targets or color calibration patches. This is accomplished using digital transform 124, leading to digital image 126, containing the (possibly modified) reference image with added resolution targets or color calibration patches and as shown in Figure 2, col. 3 lines 53-59].
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Toriyabe performs the same function as it does separately of utilizing a plurality of patch configurations for calibrating a printing system.  Vanderbrook performs the same function as it does separately of utilizing a plurality of patterns of different densities allowing a refined calibration of the system.
Therefore, one of ordinary skill in the art before the effective filing date of the invention could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Toriyabe to support wherein the plurality of patches including the reference patch are located in a spiral shape in the second portion as disclosed by Vanderbrook because it allows the user to more finely determine the desired rendering intent as discussed by Vanderbrook in at least col. 2 lines 31-45.

Regarding claim 4: Toriyabe in view of Vanderbrook discloses the color chart according to claim 3, further comprising another second portion [as shown in at least Figures 4, 6, 8 and 9].
	Vanderbrook also discloses another second portion [A-H of Figure 2].

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriyabe as applied above in view of Iguchi (US Pub 20140176970).
Regarding claim 8: Toriyabe discloses the color chart according to claim 1.
Toriyabe does not specify a measurement color space.
Iguchi discloses an independent color space wherein the luminance is a value determined on an L*a*b* (Lab) basis [the measurement patch image configuration table 801 defines for each patch image a desired CMYK signal value and target values (a density value (a target density) and a color value (a target L*a*b* value)) when image formation is performed based on the CMYK signal value. Both the target density value and the target L*a*b* value may not necessarily be defined. These target values are also determined for each sheet type, 0067].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Toriyabe an independent color space wherein the luminance is a value determined on an L*a*b* (Lab) basis as disclosed by Iguchi because L*a*b* is an independent color space is and not dependent on the printing apparatus for representing the target printing response versus the measured response.

Regarding claim 9: Toriyabe discloses the color chart according to claim 1, wherein a difference in the density between the reference patch and a color of a recording medium is equal to or less than a given value [the control unit 205 finds differences of the measured density values of the reference patches and density values (interpolated density values) of the virtual reference patches thus acquired, from reference density values set in advance for the reference patches, and designates the differences as amounts of density irregularity correction, p0054].
	Toriyabe does not explicitly disclose wherein a difference in the density between the reference patch and a color of a recording medium is equal to or less than a given value.
	Iguchi discloses in a related system from the same field of endeavor [Abstract] wherein a difference in the density between the reference patch and a color of a recording medium is equal to or less than a given value [When the color difference for any patch image does not exceed the threshold value ... the calibration execution control unit 501 instructs the job controller 130 to display a UI screen 1104 to indicate that execution of calibration is not necessary [i.e. evidence that the chart patches were within a given tolerance], p0089 & p0100].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Toriyabe the support for determining a density difference between the reference patch and a color of a recording medium as disclosed by Iguchi because it allows assessment whether or not a further correction to the printing system may be necessary or not.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Satoh, US Pub 20130027720, discloses where it is well-known that a calibration chart can include both different size and different shaped patches on the same chart to also include position markers as discussed in regards to at least Figure 5 in paragraphs 0083-0089.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672